       Case
7/14/2021        0:21-cv-61428-RKA Document 1-2
                                         Case DetailEntered      on FLSD
                                                    - Public - Broward County Docket     07/14/2021 Page 1 of 51
                                                                              Clerk of Courts


   Virginia Ayala Plaintiff vs. Healthcare Revenue Recovery Group LLC Defendant


       Broward County Case Number: COCE21036788
       State Reporting Number: 062021CC036788AXXXCE
       Court Type: Civil
       Case Type: * CC Damages > $8,000 - $15,000
       Incident Date: N/A
       Filing Date: 06/27/2021
       Court Location: Central Courthouse
       Case Status: Pending
       Magistrate Id / Name: N/A
       Judge ID / Name: 54 Barner, Florence Taylor




                                                                                                                      Total: 2
     −     Party(ies)


         Party                                                                    Attorneys / Address
         Type           Party Name                                  Address          Denotes Lead Attorney

         Plaintiff      Ayala, Virginia                                                        Hindi, Jibrael S
                                                                                                 Retained
                                                                                               Bar ID: 118259
                                                                                     Attn: The Law Offices of Jibrael S
                                                                                                   Hindi
                                                                                               110 SE 6th ST
                                                                                                 STE 1744
                                                                                         Fort Lauderdale, FL 33301
                                                                                              Status: Active



         Defendant      Healthcare Revenue Recovery Group
                        LLC




                                                                                                                      Total: 0
     −     Disposition(s)


         Date                             Statistical Closure(s)


         Date                  Disposition(s)                           View                  Page(s)




                                                                                                                      Total: 6
     −     Event(s) & Document(s)

https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTEyNzE3NTY%3d-SP4uHphyJr8%3d&caseNum=COCE21036788&categ… 1/2
       Case
7/14/2021       0:21-cv-61428-RKA Document 1-2
                                        Case DetailEntered      on FLSD
                                                   - Public - Broward County Docket     07/14/2021 Page 2 of 51
                                                                             Clerk of Courts



         Date             Description                                      Additional Text            View      Pages

         06/27/2021       Per AOSC20-23 Amd12, Case is determined
                          General


         06/27/2021       Civil Cover Sheet
                                                                                                               3

                                                                           Amount: $8,001.00


         06/27/2021       Complaint (eFiled)
                                                                                                               33


         06/27/2021       Interrogatories & Notice of Service
                                                                                                               6


         06/27/2021       Request for Production of Documents
                                                                                                               5


         06/27/2021       eSummons Issuance
                                                                                                               2




                                                                                                                     Total: 0
     −    Hearing(s)

     There is no Disposition information available for this case.



                                                                                                                     Total: 0
     −    Related Case(s)

     There is no related case information available for this case.




https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTEyNzE3NTY%3d-SP4uHphyJr8%3d&caseNum=COCE21036788&categ… 2/2
   Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 3 of 51
Filing # 129579776 E-Filed 06/27/2021 10:47:26 PM
        a
                                      Y




        FORM 1.997.        CIVIL COVER SHEET

        The civil cover sheet and the information contained in it neither replace nor supplement the filing
        and service of pleadings or other documents as required by law. This form must be filed by the
        plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
        to section 25.075, Florida Statutes. (See instructions for completion.)


                I.       CASE STYLE

                         1N THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT,
                              IN AND FOR BROWARD COUNTY, FLORIDA

        Virginia Ayala
        Plaintiff                                                                Case #
                                                                                 Judge
        vs.
       Healthcare Revenue Recovery Group LLC
        Defendant



                 II.     AMOUNT OF CLAIM
       Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
       the claim is requested for data collection and clerical processing purposes only. The amount of the claim
       shall not be used for any other purpose.

        ❑   $8,000 or less
        ®   $8,001 - $30,000
        ❑   $30,001- $50,000
        ❑   $50,001- $75,000
        ❑   $75,001 - $100,000
        ❑   over $100,000.00

                III.    TYPE OF CASE           (If the case fits more than one type of case, select the most
        definitive category.) If the most descriptive label is a subcategory (is indented under a broader
        category), place an x on both the main category and subcategory lines.




                                                          -1-
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 4 of 51




    CIRCUIT CIVIL
    ❑ Condominium
    ❑ Contracts and indebtedness
    ❑ Eminent domain
    ❑ Auto negligence
    ❑ Negligence—other
           ❑ Business governance
           ❑ Business torts
           ❑ Environmental/Toxic tort
           ❑ Third party indemnification
           ❑ Construction defect
           ❑ Mass tort
           ❑ Negligent security
           ❑ Nursing home negligence
           ❑ Premises liability--commercial
           ❑ Premises liability—residential
    ❑ Products liability
    ❑ Real Property/Mortgage foreclosure
          ❑ Commercial foreclosure
          ❑ Homestead residential foreclosure
          ❑ Non-homestead residential foreclosure
          ❑ Other real property actions

    ❑ Professional malpractice
           ❑ Malpractice—business
           ❑ Malpractice—medical
           ❑ Malpractice--other professional
    ❑ Other
           ❑ Antitrust/Trade regulation
           ❑ Business transactions
           ❑ Constitutional challenge—statute or ordinance
           ❑ Constitutional challenge—proposed amendment
           ❑ Corporate trusts
           ❑ Discrimination—employment or other
           ❑ Insurance claims
           ❑ Intellectual property
           ❑ Libel/Slander
           ❑ Shareholder derivative action
           ❑ Securities litigation
           ❑ Trade secrets
           ❑ Trust litigation

    COUNTY CIVIL

     ❑ Small Claims up to $8,000
     ❑X Civil

     ❑ Real property/Mortgage foreclosure

                                                    -2-
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 5 of 51




    ❑ Replevins
    ❑ Evictions
          ❑ Residential Evictions
          ❑ Non-residential Evictions
    ❑ Other civil (non-monetary)

                                         COMPLEX BUSINESS COURT

   This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
   Administrative Order. Yes ❑ No ®

            IV.   REMEDIES SOUGIiT (check all that apply):
            ® Monetary;
            ® Nonmonetary declaratory or injunctive relief;
            ❑ Punitive

            V.     NUMBER OF CAUSES OF ACTION: []
            (Specify)

               2

            VI.     IS TFIIS CASE A CLASS ACTION LAWSUIT?
                    ❑ yes
                    ® no

            VII.    HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                    ® no
                    ❑ yes If "yes," list all related cases by name, case number, and court.

            VIII. IS JURY TRIAL DEMANDED IN COMPLAINT?
                  ❑ yes
                  ® no

    I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
    my knowledge and belief, and that I have read and will comply with the requirements of
    Florida Rule of Judicial Administration 2.425.

    Signature: s/ Thomas John Patti III                     Fla. Bar # 118377
                   Attorney or party                                       (Bar # if attorney)

   Thomas John Patti III                            06/27/2021
    (type or print name)                            Date




                                                    -3-
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 6 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 7 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 8 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 9 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 10 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 11 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 12 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 13 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 14 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 15 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 16 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 17 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 18 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 19 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 20 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 21 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 22 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 23 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 24 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 25 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 26 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 27 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 28 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 29 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 30 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 31 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 32 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 33 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 34 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 35 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 36 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 37 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 38 of 51
   Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 39 of 51
Filing # 129579776 E-Filed 06/27/2021 10:47:26 PM




                  IN THE COUNTY COURT OF THE BROWARD JUDICL4L CIRCUIT
                           IN AND FOR BROWARD COUNTY, FLORIDA

                                                                 Case No.
        VIRGINIA AYALA,

                Plaintiff,
        V.


        HEALTHCARE REVENUE RECOVERY
        GROUP, LLC,

                Defendant.
                                                                   /

                                         PLAINTIFF S NOTICE OF
                                SERVING INTERROGATORIES TO DEFENDANT

                Plaintiff Virginia Ayala, by and through undersigned counsel, and pursuant to Florida

        Rules of Civil Procedure 1.340, hereby propounds the attached interrogatories to Defendant

        Healthcare Revenue Recovery Group, LLC. Sworn answers to these Interrogatories must be

        furnished on or before the 30th day.after the service of these Interrogatories.

                                                CERTIFICATE OF SERVICE

                The undersigned hereby certifies that on June 27, 2021, the foregoing was electronically

        filed with the Clerk of the Court using the Florida Courts E-Filing Portal which will send a notice

        of electronic filing to all counsel of record.

                                                                        /s/ Thomas J. Patti
                                                                       THOMAS J. PATTI, ESQ.
                                                                       Florida Bar No.: 118377
                                                                       E-mail:    tom@jibraellaw.com
                                                                       The Law Offices of Jibrael S. Hindi
                                                                       110 SE 6th Street, Suite 1744
                                                                       Fort Lauderdale, Florida 33301

                                                                       CO UNSEL FOR PLAINTIFF




                                                                                                                           PAGE 1 1 of 6
                                           LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                   110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                             « cc n-.J ib r;ie I LaFr. cum
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 40 of 51




              PLAINTIFF S FIRST SET OF INTERROGATORIES TO DEFENDANT

     I.     DEFINITIONS

     (1)    "Action" shall mean the above captioned matter.

     (2)    "Any," "All," and "each" shall be construed as any, all and each.

     (3)    "And" shall mean and/or.

     (4)    "Concern," "concerning," "refer," "referring," "relate, " "relating," "regard," or
            "regarding" shall all mean documents which explicitly or implicitly, in whole or in part,
            compare, were received in conjunction with, or were generated as a result of the subject
            matter of the request, including all documents which reflect, record, specify, memorialize,
            relate, describe, discuss, consider, concern, constitute, embody, evaluate, analyze, refer to,
            review, report on, comment on, impinge upon, or impact the subject matter of the request;

     (5)    "Complaint" ineans the operative Complaint filed in the above captioned action.

     (6)    "Collection Lettel" shall refer to Exhibit "A" attached to the Complaint.

     (7)    "Communication" or "sent" includes every manner or means of disclosure, transfer, or
            exchange of information, and/or attempt thereof, and every disclosure, transfer or exchange
            of information, whether orally or by document or whether face-to-face, by telephone, mail,
            electronic mail, personal delivery, or otherwise, and/or attempt thereof.

     (8)    "Defendant," "you," and "your" shall mean Healthcare Revenue Recovery Group, LLC,
            any of its directors, officers, sales, agents, managers, supervisors, general agents, agents
            (including attorneys, accountants, consultants, investment advisors or bankers),
            employees, representatives and any other persons purporting to act on their behalf. These
            defined terms include divisions, affiliates, subsidiaries, predecessor entities, acquired
            entities and/or related entities or any other entity acting or purporting to act on its behalf,
            including those who sought to communicate with Plaintiff during the relevant time-period
            whether by letter, e-mail, text message, or any other medium, regardless of whether
            successful or unsuccessful.

     (9)    "Debt" shall refer to the obligation or purported obligation which Defendant sought to
            collect from Plaintiff in the Collection Letter.

     (10)   "Document" means the original, and all non-identical copies (whether different from the
            original because of additional notations or otherwise), of all written, printed, typed,
            recorded, electronically or digitally stored, or graphic matter, however produced or
            reproduced, in the actual or constructive possession, custody, or control of plaintiff
            including, without limitation, all writings, drawings, graphs, charts, photographs,
            photographic records, sound reproduction tapes, data compilations (whether tangible or

                                                                                                                       PAGE 12 of 6
                                       I.Aw OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                         ~ti cc~~. d i br:te lLa~c. com
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 41 of 51




             intangible from which information can be obtained, discerned, or can be translated through
             detection devices into a reasonably usable tangible form), correspondence, memoranda,
             data, notes of conversations, diaries, papers, letters, e-mail communications, telegrams,
             messages of any kind, minutes of ineetings, stenographic or hand-typed and written notes,
             appraisals, bids, account books, checks, invoices, ledgers, agreements, studies, estimates,
             reports, instructions, requests, pamphlets, brochures, applications, returns, pictures, books,
             journals, ledgers, corporate records, accounts, contracts, leaflets, administrative or
             governmental reports or returns, exhibits, maps, surveys, sketches, microfilm, Xerox or
             any other tangible things which constitute or contain matters within the scope of the Florida
             Rules of Civil Procedure.

     (I 1)   "FCCPA" means the Florida Consumer Collection Practices Act, Fla. Stat. §559.55 et seq.

     (12)    "FDCPA" means the Fair Debt Collection Practices Act, 15 U.S.C. §1692 et seq.

     (13)    "Including" means: (a) including, but not limited to, or (b) including, without limitation.
             Any examples which follow these phrases are set forth to clarify the request, definition or
             instruction, not limited to the request, definition or instruction.

     (14)    "Identify" with respect to natural person, means to give, to the extent known, the person's
             full name, present or last known address, and when referring to a natural person,
             additionally, the present or last known place of employment. Once a person has been
             identified in accordance with this paragraph, only the name of that person need be listed in
             response to subsequent discovery requesting the identification of that person.

     (15)    "Or" shall mean and/or.

     (16)    "Payment" shall include all available methods of funds tender, including but not limited
             to: cash; money order, a negotiable instrument such as a check, note, or draft; an ACH
             debit; bank, wire, or electronic-funds transfer; and, credit-card payment.

     (17)    "Person" or "Persons" shall mean natural persons, proprietorships, joint ventures,
             partnerships, corporations, trust, groups, associations, organizations, governmental
             agencies and all other entities.

     (18)    "PlaintifP' or "Plaintiff s" shall mean Virginia Ayala.

     (19)    "Relevant time period," "relevant period" or "during the relevant period" refers to a finite
             length of time, the duration of which is uninterrupted, that begins three years prior to
             commencement of the above captioned action, and ends on June 27, 2021.

     (20)    The phrase "as defined by the FDCPA" shall refer to the meaning and/or definition of a
             particular word or phrase set forth under 15 U.S.C. § 1692a.




                                                                                                                       PAGE 13 of 6
                                        LAw OFFICES OF dIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-11361 Fax (855) 529-9540
                                                         www.JibraelLa«.com
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 42 of 51




     (21)   The phrase "as defined by the FCCPA" shall refer to the meaning and/or definition of a
            particular word or phrase set forth under Fla. Stat., § 559.55.
     II.    INSTRUCTIONS

             Each of the following requests is continuing, and in the event that at any later date you obtain
     or discover any additional information responsive to any request, you shall submit the information
     promptly. If an objection is made to any interrogatories herein, all information covered by the
     interrogatory which is not subject to the objection should be provided.
             Information which may be responsive to more than one interrogatory need not be repeated,
     however such information should be identified and the interrogatory it was previously responsive to
     referenced. All headings herein are included only for organization purposes and should not be
     construed as being part of any interrogatory, or as limiting any request in any manner.
             If any information requested by these interrogatories is claimed to be privileged or any
     interrogatory is otherwise objected to, please provide the exact grounds upon which the objection is
     based and identify all persons who presently have access to or are aware of the information requested.

     III.   INTERROGATORIES

     Interrogatory No. 1.         Describe, step-by-step, the process which resulted in the Collection Letter
                                  being transmitted to Plaintiff, beginning with the date and method of
                                  transmission of Plaintiff s information to Defendant, e.g., computer tapes
                                  or other media delivered (when, by whom, where and to whom);.content
                                  of computer tape or media; data input (where and by whom); computer
                                  entry or other means of directing transmission letters (where and by whom
                                  entry made), letter with debtor information printed (from where and by
                                  whom); letter with debtor information mailed (from where and by whom),
                                  computer tapes or media returned (on what occasion, when, by whom and
                                  to whom).

                                  RESPONSE:


     Interrogatory No. 2.         Identify by name and contact information the entity and/or vendor used
                                  by Defendant to send, prepare, draft, compile, and/or otherwise transmit
                                  the Collection Letter to Plaintiff. An example of such an entity and/or
                                  vendor is CompuMail, Inc.

                                  RESPONSE:


     Interrogatory No. 3.         Identify each of Defendant's practices, policies, and procedures that were
                                  in existence prior to sending Plaintiff the Collection Letter, whereby said
                                  practices, policies, and procedures were reasonably adapted to prevent
                                  Defendant from violating the FCCPA and/or FDCPA as alleged by
                                  Plaintiff.

                                                                                                                       PAGE 14 of 6
                                        LAw OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-11361 Fax (855) 529-9540
                                                          WW,,V. a ib rae tLaW. rom
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 43 of 51




                                 RESPONSE:

     Interrogatory No. 4.        Identify, by name and contact information, all third-party vendors used by
                                 Defendant in the operation and normal course of Defendant organization
                                 within the last two (2) years.

                                 RESPONSE:


     Interrogatory No.5.         Identify, by name and contact information, the individual within
                                 Defendant's ordination responsible for the use of third-party vendors.

                                 RESPONSE:


     Interrogatory No.6.         Identify the documents specified by Rule 69V-180.080, Florida
                                 Administrative Code, that Defendant maintains.

                                 RESPONSE:


     Interrogatory No. 7.        Identify the documents specified by Rule 69V-180.080, Florida
                                 Administrative Code, that Defendant does not maintain.

                                 RESPONSE:


     Interrogatory No.8.         Identify the documents specified by Rule 69V-180.080, Florida
                                 Administrative Code, maintained by Defendant regarding Plaintiff or the
                                 Debt that are current within one week of the current date.

                                 RESPONSE:


     Interrogatory No.9.         Identify the documents specified by Rule 69V-180.080, Florida
                                 Administrative Code, maintained by Defendant. regarding Plaintiff or the
                                 Debt that are not current within one week of the current date.

                                 RESPONSE:




                                                                                                                       PAGE 15 of 6
                                       LAw OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
                                                        wsti,,%-.•Jihr; elLaw.com
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 44 of 51




                                                     VERIFICATION

            Under penalties of perjury, I, the undersigned affiant, declare that I have read the foregoing

     Answers to Interrogatories, and that the Answers are true and correct.




                                                             AFFIANT SIGNATURE


                                                             PRINTED NAME OF AFFIANT


                                                             CAPACITY / TITLE OF AFFIANT


     BEFORE ME, the undersigned authority, personally appeared

     who produced as identification                                                                                     , bearing

     number                                                          expiring on                                              who

     did take an oath, who stated that he/she is the person noted above, and that, according to his/her

     best knowledge and belief, the forgoing answers are true and correct.

     Sworn to and subscribed before me, this                         day of                                       , 202



     SIGNATURE OF NOTARY


     PRINTED NAME OF NOTARY




     SEAL OF NOTARY

                                                                                                                       Pa.GE 16 of 6
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor I Ft. Lauderdale, Florida 33301 1 Phone (954) 907-1136 1 Fax (855) 529-9540
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 45 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 46 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 47 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 48 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 49 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 50 of 51
Case 0:21-cv-61428-RKA Document 1-2 Entered on FLSD Docket 07/14/2021 Page 51 of 51
